Title: To James Madison from James Monroe, 22 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON april 22. 1815.
                    
                    I send you within, copies of the other letters that were address’d to General Pinckney. I find that one only had been forwarded to you. A gentleman recommended by general mason, mr magruder, who resided sometime in the w. Indies has been sent, on a like agency to Bermuda, to go thence where circumstances may invite for the two fold purpose of establishing sales, & getting the slaves back. Every possible precaution has been taken to avoid expence, tho’ such a pursuit, arrangd on a scale, to accomplish the object, will cost something. The price of 10. or 15. negroes, in the effort will weigh little, compar’d with the consequences likely to attend, a neglect of so important an interest. 6. or 8000. slaves have probably been taken off; the owners ought to see that the govt. has done all that it could to recover them. A preparation on the other point, by sifting it to the bottom is equally important.
                    I will I hope be able to send you copies of the letters to mr Changuyon, by this mail.
                    Commodores Rodgers & Porter called again to day, on the subject of Captn Henry, who is here, and who they say would willingly take the appointment to gibralter, which I had intimated would be open if mr Beasley declind. I mention’d to you as well as I recollect before you left this, that mr. Patterson informs me that Beasley would not go to Gibralter. How wod. it do to give Henry a conditional appointment to Gibralter, dependant on that contingency, with the expectation of alic⟨a⟩nt or malaga or Tunis, in case it did not occur. You requested me to notify to Noah his dismission; Commodore Porter says that the Turks & other people on the Barbary coast believe that every Jew who dies turns into a Jack ass, & that the christians mount & ride them instantly, & directly, to the Devil. If this is the impression the reason for removing him is the stronger.
                    I mentiond before the case of Commodore Lewis who will accept the appointment to malta.
                    Mr Dexter requested me to state to you the propriety of giving an order for issuing warrants, under the decisions of the commissrs. sitting on Yassou claims, for the lands granted to each proprietor. He says that they will have terminated their duties in a few days, & that he wishes, for greater

dispatch the order proposed that the necessary preparation be made in time. The warrant will be issued of course by the Treasury dept.
                    We are all rather better to day. Affecy & respectfully yours
                    
                        
                            Jas Monro⟨e⟩
                        
                    
                